Cite as 2017 Ark. 284


                 SUPREME COURT OF ARKANSAS
                                       No.   CV-15-988

NATHANIEL SMITH, MD, MPH,        Opinion Delivered: October 19, 2017

DIRECTOR OF THE ARKANSAS
DEPARTMENT OF HEALTH, IN HIS
OFFICIAL CAPACITY, AND HIS       APPEAL FROM THE PULASKI
SUCCESSORS IN OFFICE             COUNTY CIRCUIT COURT
                       APPELLANT [NO. 60CV-15-3153]

V.                                               HONORABLE TIMOTHY DAVIS
                                                 FOX, JUDGE
MARISA N. PAVAN AND TERRAH D.
PAVAN, INDIVIDUALLY, AND AS
PARENTS, NEXT FRIENDS, AND
GUARDIANS OF T.R.P., A MINOR       REVERSED AND REMANDED.
CHILD; LEIGH D.W. JACOBS AND
JANA S. JACOBS, INDIVIDUALLY,
AND AS PARENTS, NEXT FRIENDS,
AND GUARDIANS OF F.D.J., A
MINOR CHILD; COURTNEY M.
KASSEL AND KELLY L. SCOTT,
INDIVIDUALLY, AND AS PARENTS,
NEXT FRIENDS, AND GUARDIANS
OF A.G.S., A MINOR CHILD
                         APPELLEES


                             ROBIN F. WYNNE, Associate Justice


        This case is before us once again after the Supreme Court of the United States granted

 the appellees’ petition for a writ of certiorari, reversed the judgment of this court, and

 remanded for “further proceedings not inconsistent with” the opinion of the Court. Pavan

 v. Smith, 137 S. Ct. 2075 (2017) (per curiam). The Supreme Court held that pursuant to

 Obergefell v. Hodges, 576 U.S. ___, 135 S. Ct. 2584 (2015), Arkansas’s birth-certificate law,

 Arkansas Code Annotated section 20-18-401 (Repl. 2014), is unconstitutional to the extent

 it treats similarly-situated same-sex couples differently from opposite-sex couples. The
                                   Cite as 2017 Ark. 284

parties have now filed supplemental briefs with this court. We take this opportunity to

reject appellant’s interpretation of the United States Supreme Court’s opinion and the

suggestion that a gender-neutral reading of Arkansas Code Annotated section 9-10-201(a)

(the assisted-reproduction statute) would adequately address the constitutional infirmity

found. The birth-certificate law must be addressed,1 but we cannot simply affirm the circuit

court’s previous order, which impermissibly rewrote the statutory scheme. An order

rewriting a statute “amounts to a judicial intrusion upon the legislative prerogative and

violates the constitutional doctrine of separation of powers.” Cox v. Comm’rs of Maynard

Fire Imp. Dist. No. 1, 287 Ark. 173, 176, 697 S.W.2d 104, 106 (1985). On remand, the

circuit court should award declaratory and injunctive relief as necessary to ensure that same-

sex spouses are afforded the same right as opposite-sex spouses to be listed on a child’s birth

certificate in Arkansas, as required under Pavan v. Smith, supra. Extending the benefit of the

statutes at issue to same-sex spouses will implement the mandate of the Supreme Court of

the United States without an impermissible rewriting of the statutes. See McLaughlin v. Jones

in & for Cty. of Pima, 401 P.3d 492 (Ariz. 2017) (extending the benefit of Arizona’s statutory

marital-paternity presumption to similarly situated female spouses rather than nullifying the

statute).

        Accordingly, we reverse the circuit court’s order, and we remand for entry of a final

judgment consistent with the mandate of the Supreme Court of the United States.

        Reversed and remanded.


        1
         We note that Arkansas Code Annotated sections 20-18-401(e), (f) and 20-18-
406(a)(2) (Repl. 2014) were at issue in the present case.


                                              2
                                   Cite as 2017 Ark. 284

       WOMACK, J., concurs.

       BAKER, GOODSON, and HART, JJ., dissent.

       SHAWN A. WOMACK, Justice, concurring. I agree with the majority that we

must reverse and remand this case to the circuit court following the Supreme Court’s

decision. However, I would additionally require the circuit court to conduct a hearing and

make findings of fact regarding how, specifically, the law treats similarly situated same-sex

couples differently than opposite-sex couples and to make specific findings as to how those

couples are similarly situated for the purpose of the application of the statutes in question.

While the majority of this court remands to the circuit court only for an order consistent

with the Supreme Court’s ruling, the Supreme Court’s majority on remand clearly calls for

“further proceedings.” Only after conducting such further proceedings and making the

necessary findings of fact should the circuit court then issue an order, based on those

findings. Said order should determine the constitutionality of the relevant statutes in a way

that both comports with the law and is narrowly tailored so as to balance the legislative

presumption in favor of constitutionality with the equal treatment of law under the statutes

and should have limited application to parties and circumstances that are, in fact, similarly

situated.

       The Equal Protection Clause of the Constitution prohibits a government actor from

treating similarly situated people dissimilarly. See Brown v. State, 2015 Ark. 16, at 6, 454

S.W.3d 226, 231; City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). There

is no doubt that the position of the parties has drastically changed since this case was

originally presented to the circuit court below. See Smith v. Pavan, 2016 Ark. 437, 505


                                              3
                                     Cite as 2017 Ark. 284

S.W.3d 169 (Wood, J., concurring in part and dissenting in part). The appellant even avers

in its brief that the department of health has since revised its policy regarding birth certificates

for assisted-reproduction situations. As noted before, that information is not in the record

before us. Additionally, despite the cornerstone that the Equal Protection Clause prohibits

dissimilar treatment of similarly situated individuals, there is no analysis of that rule in the

circuit court’s order; nor is there a specific analysis regarding how the classification survives

the appropriate level of scrutiny. See Klinger v. Dep’t of Corr., 31 F.3d 727, 730 (8th Cir.

1994) Therefore, it would be not only prudent, but indeed mandatory according to the

Supreme Court’s ruling, to order the circuit court to conduct a hearing and make specific

findings of fact as stated above.

       Finally, beyond determining the constitutionality of various portions of the

challenged statutes, it is not the role of this or any other court to attempt to fashion a remedy

that breaches into the realm of policy making. The role of determining policy belongs to

the people through their elected representatives in the legislature. Once the scope of

constitutional application is finally determined, it is incumbent upon the General Assembly

to re-engage and to establish the state of the law going forward within those boundaries.

       KAREN R. BAKER, Justice, dissenting. I dissent from the majority’s opinion

because I would not remand this matter to the circuit court. I would simply vacate our

previous opinion and issue a substituted opinion reversing and dismissing the circuit court’s

order which impermissibly rewrote the statute. Further, based on Pavan v. Smith, 137 S.

Ct. 2075 (2017) (per curiam) and the State’s concession that Ark. Code Ann. § 9-10-201 is

unconstitutional, I would declare Ark. Code Ann. §§ 9-10-201(a) and 20-18-401(f)(1)


                                                 4
                                    Cite as 2017 Ark. 284

unconstitutional, stricken, and void. We should not remand this matter to the circuit court

for an order consistent with the majority’s opinion. Moreover, despite the State’s urging to

take up a pen and set off through the Arkansas Code replacing the words “husband” and

“wife” with “spouse” or other gender-neutral alternatives, the truth is that that pen does

not belong to us, nor does it belong to the circuit court. The pen belongs to the legislature

and it is their duty to determine the best way to address the constitutional infirmity in these

two statutes. We cannot fashion the remedy, the authority to do so rests solely with the

legislature. Thus, there is no need to remand this matter to the circuit court, which is in no

better position and has no more authority than we do to rewrite these statutes. To do so

only delays this matter further. Therefore, based on the State’s concession that Ark. Code

Ann. § 9-10-201 is unconstitutional and the United States Supreme Court’s mandate in

Pavan, supra, I would reverse the circuit court’s order and declare that Ark. Code Ann. §§

9-10-201(a) and 20-18-401(f)(1) are unconstitutional, stricken and void.

       GOODSON and HART, JJ., join.

       Leslie Rutledge, Att’y Gen., by: Monty V. Baugh, Deputy Att’y Gen., for appellant.

       Cheryl K. Maples, for appellees.




                                              5